Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 15, 2022

                                      No. 04-22-00198-CR

                                     Juan Manuel GOMEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 156th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-21-0013-CR-B
                         Honorable Janna K. Whatley, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on August 9, 2022. In response to inquiries from this
court, appellant’s appointed counsel represented on August 10, 2022 and August 12, 2022 that he
would file a motion for extension of time. Neither the brief nor a motion for extension of time to
file the brief has been filed. We therefore ORDER appellant’s counsel to file the brief by
August 25, 2022. If appellant’s counsel fails to file the brief by the date ordered, we will order
this appeal abated and remanded to the trial court for a hearing to determine whether appellant or
appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court